Citation Nr: 1607024	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  08-31 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating prior to October 17, 2008, and to a rating in excess of 10 percent for hallux valgus to the right foot with callous to the first toe with residual scar, since October 17, 2008.

2.  Entitlement to an initial compensable rating prior to August 27, 2009, and to a rating in excess of 10 percent for carpal tunnel syndrome (CTS) to the left wrist, status post carpal tunnel release, for the period thereafter.

3.  Entitlement to an initial compensable rating prior to August 27, 2009, and to a rating in excess of 10 percent for CTS to the right wrist, status post carpal tunnel release, for the period thereafter.

4.  Entitlement to total disability rating due to individual unemployability.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served in the Air Force from August 1999 to July 2007.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2007 rating decision issued by the RO in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program.  That decision, in relevant part, granted service connection for headaches, hallux valgus of both feet, and carpal tunnel syndrome of both wrists; the disabilities were all evaluated noncompensable, effective July 18, 2007.  Subsequent rating decisions granted a 10 percent rating for hallux valgus of the right foot, effective October 18, 2009, and 10 percent ratings for carpal tunnel syndrome of each wrist, effective August 27, 2009.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal so that she is afforded every possible consideration.

As an initial matter, the Board finds that a remand is necessary in order to afford the Veteran contemporaneous VA examinations so as to determine the current nature and severity of her bilateral CTS and right foot hallux valgus disabilities.

Upon review of the Veteran's claims folder, it appears that she was scheduled for VA examinations in connection with her claims on appeal.  The Board observes that the VA examinations were cancelled by the provider because the Veteran moved out of the state of North Carolina.  Subsequent notations in the claims file indicate that the Veteran was scheduled for other VA examinations, which were also cancelled because she had moved from that jurisdiction.  Although the claims file does not indicate that the Veteran provided her new address, or otherwise requested that the RO reschedule her VA examination at a VAMC near her new location, it also appears that the RO did not make any effort to request the Veteran's most recent address or otherwise attempt to reschedule the examination at a more convenient VAMC since 2014.  In the past two years alone, it appears that the Veteran has moved across the United States, twice.

With regard to hallux valgus of the right foot, the Veteran underwent surgical resection of the first metatarsal head of the great toe at Surgicare of Jacksonville, North Carolina, on October 17, 2008.  Medical records related to the October 2008 surgery are not associated with the claims file.  Moreover, a November 20, 2008 Sun Coast Medical record reveals that on X-ray the distal aspect of the phalanx was slightly dislocated dorsally, and that the Veteran was to return to the office in three weeks.  The record of the follow up treatment has not been associated with the claims file.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2).  Since becoming aware of the private treatment records, VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2), but the Veteran had already moved from the last known address where this notice was sent.  Accordingly, an updated address should be obtained and notice should be sent to the Veteran in this regard.
 
For bilateral CTS, the August 2009 VA examiner suggested that electromyography (EMG) and nerve conduction velocity studies (NCS) be done in order to confirm the physical examination findings.  The last NCS were done in April 2005 more than a year prior to the bilateral carpal tunnel release performed in April 2006.  The Veteran's representative asserts that the August 2009 VA examination was inadequate, because the range of motion figures were the same, even though there was evidence of pain, fatigue and lack of endurance after repetitive use.  See DeLuca, 8 Vet. App. 202 (1995).  VA's duty to assist also includes conducting studies, tests or examinations recommended by a VA examiner.  See, e.g., Hyder v. Derwinski, 1 Vet. App. 221, 224-25 (1991).  Hence, on remand, the recommended EMG/NCS should be done and the Veteran should be scheduled for another VA examination to determine the current severity of her bilateral CTS.

Finally, the Court has held that a total rating based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent a veteran from obtaining or maintaining all gainful employment for which her education and occupational experience would otherwise qualify her.  38 C.F.R. § 4.16.  

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2010) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case the Veteran has satisfied each of these requirements.

VA treatment records reveal that the Veteran was unemployed.  However, she does not meet the schedular rating criteria for a TDIU under 38 C.F.R. § 4.16(a) with a combined disability rating of 80 percent because even though her service connected disabilities total 80 percent, combined, none of them are individually greater than 20 percent.  However, this may change pending the results of her updated VA examinations.

The Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtaining an examination which includes an opinion on what effect the Veteran's service-connected disability has on her ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2010).  The record, including the most recent VA examination, does not contain an explicit opinion as to whether the Veteran's unemployment is attributable to her service-connected disabilities or whether those disabilities would preclude gainful employment.  The Veteran is hereby notified that failure to report to any scheduled examination or to cooperate, without good cause, may result in a denial of her higher initial ratings claims.  See 38 C.F.R. § 3.655(b).

Additionally, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  To the extent that there are any VA medical records related to the Veteran's claims for increased ratings for these three disabilities, such records must be obtained and associated with her claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's current mailing address and the most convenient VAMC available for VA examinations and treatment.

2.  Obtain all outstanding VA treatment records dated from May 2011to the present, and associate them with the claims file.  

3.  Ask the Veteran to identify healthcare providers who have treated her for hallux valgus of the right foot and bilateral CTS and ask her to provide authorization to enable VA to obtain all pertinent records from: Surgicare of Jacksonville, North Carolina pertaining to surgery performed on October 17, 2008 on her right foot; and Sun Coast Medical since November 20, 2008, to include copies of x-ray reports following the October 2008 surgery.  

4.  Ask the Veteran to complete and submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, so that VA will have information concerning her past employment and education.  

5.  If the newly received evidence suggests a change in the severity of the hallux valgus of the right foot disability, the Veteran should be afforded an appropriate VA examination to determine the current level of impairment due to this service-connected disability. 

6.  After completion of the above, schedule the Veteran for a VA examination to determine the current level of impairment due to the service-connected CTS.  All appropriate tests and studies (to include EMG and NCS should be accomplished with all results made available to the examiner prior to the completion of his or her report, and all clinical findings should be reported in detail.  If an EMG or NCS is not conducted, the examiner should provide a reason why the examinations are not required.

7.  The Veteran should be afforded an examination to obtain an opinion as to whether the Veteran's service-connected disabilities in combination, would preclude her from obtaining or maintaining substantially gainful employment for which her education and occupational experience would otherwise qualify her.  

The Veteran's service-connected disabilities include: exercise-induced bronchospasm; degenerative joint disease with intervertebral disc syndrome of the thoracolumbar spine; chronic right hip pain; tinnitus; residual scars to both wrist, status post carpal tunnel release; depression, NOS with generalized anxiety disorder; hallux valgus of the right foot with callous to the first toe with residual scar; CTS of both wrists, status post carpal tunnel release; intervertebral disc syndrome for both lower extremity associated with degenerative joint disease with intervertebral disc syndrome of the thoracolumbar spine; bilateral pes planus, hallux valgus of the left foot with callous to the first toe; allergic rhinitis; and headaches.

The examiner must provide a rationale for each opinion.  If any requested opinion cannot be given, the examiner should state the reason(s) why and what, if any, additional evidence would be necessary before an opinion could be rendered.

8.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case, before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

